4Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 04/12/2021 for application number 16/302,954. Claims 105 and115 have been amended. Claims 105-124 are pending.

Reason for Allowance
Claims 105-124 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Burgis et al. (US 20120203686 A1; hereinafter “Burgis”) 
Farnstrom (US 20150106251 A1)
Foygel et al. (US 20110145125 A1; hereinafter “Foygel”)
Ferraiolo et al. (US 20120151247 A1; hereinafter “Ferraiolo”)
Kovac (US 20120284158 A1)
Studnitzer et al. (US 20120254011 A1; hereinafter “Studnitzer”)
Boehl et al. (US 20060067449 A1; hereinafter “Boehl”)
To et al. (US 10672075 B1; hereinafter “To”)

Regarding claim 105, the prior art of record documents, individually or in combination, do not disclose the following combination of features, nor would this have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“making a determination, by the controller and using the trading risk threshold information, that a trading risk threshold will be breached as a result of the order in the data stream unit; and 
based on the determination, switching from transmitting the data stream towards the destination device to transmitting an alternate data stream towards the destination device, 
wherein the alternate data stream comprises an alternate data stream unit comprising an updated order configured to cause a different response action by the destination device, 
wherein the alternate data stream and the data stream are processed in parallel by the controller and the updated order comprises a lower trading risk than a trading risk associated with the data stream.”
In contrast, the closest prior art, Burgis, discloses a method comprising: receiving, at a system, a data stream comprising a plurality of data stream units, wherein a data stream unit of the plurality of data stream units comprises an order for causing a response action by a destination device; transmitting the data stream towards the destination device; transmitting the data stream unit of the plurality of data stream units to a controller ([0206], [0220], [0221], [0229], and Figs. 7 and 9); obtain trading risk information; and making a determination, by the controller and using the trading risk information, whether to approve or deny the request to place the trading order ([0222] and Fig. 9); and based on the determination, notifying the user of a denial of the trading order; and the user transmitting an alternate data stream towards the destination device, wherein the alternate data stream comprises an alternate data stream unit comprising an updated order configured to cause a different response action by the destination  ([0223], [0228] and Fig. 9). But Burgis does not disclose analyzing, by the controller, the data stream unit to obtain trading risk threshold information; making a determination, by the controller and using the trading risk threshold information, that a trading risk threshold will be breached as a result of the order in the data stream unit, wherein the alternate data stream and the data stream are processed in parallel by the controller and the updated order comprises a lower trading risk than a trading risk associated with the data stream.
Farnstrom discloses a method comprising: receiving, at a system, a data stream comprising a plurality of data stream units, wherein a data stream unit of the plurality of data stream units comprises an order for causing a response action by a destination device; analyzing, by the controller, the data stream unit to obtain trading risk threshold information; making a determination, by the controller and using the trading risk 
Nevertheless, Burgis and Farnstrom fail to disclose, “wherein the alternate data stream and the data stream are processed in parallel by the controller and the updated order comprises a lower trading risk than a trading risk associated with the data stream”. 
Other prior art of record documents also do not disclose the claimed combination of features. Therefore, claim 105 is allowable over the prior art of record. 

The same reasoning applies to claim 115 mutatis mutandis.  Accordingly, claims 105-124 are allowed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471